DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 1-3 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the safety monitoring unit is configured to be capable of setting a safety-monitoring rotation direction specified value indicating whether the rotation direction of the motor is a first direction or a second direction reverse to the first direction, and is configured to operate by treating the plurality of safety-monitoring parameter values as values of a case where the rotation direction of the motor is the first direction when the safety-monitoring rotation direction specified value indicating that the rotation direction of the motor is the first direction is set, and to operate by treating the plurality of safety-monitoring parameter values as values of a case where the rotation direction of the motor is the second direction when the safety-monitoring rotation direction specified value indicating that the rotation direction of the motor is the second direction is set including remaining claim limitations. 



                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,667,427 to Kamio discloses a motor control system with fail-safe protection.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846